Motion Granted and Order filed January 6, 2015.




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00750-CV
                                  ____________

     EQUITY INDUSTRIAL LIMITED PARTNERSHIP IV, Appellant

                                        V.

      BEN REYNOLDS III, BETH REYNOLDS-BUCCI, SOUTHERN
       WORLDWIDE WAREHOUSE, INC., SOUTHERN WORLDWIDE
          SOLUTIONS., EVERYTHING4WEBSITES, LLC, EMAIL
       TOUCHDOWN, LLC AND MPACT SOURCING, INC., Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-15186

                                       ORDER

      On December 23, 2014, appellees filed an agreed motion to modify the
briefing schedule. The motion is granted. Accordingly, we order the following:

      •     Appellees Reynolds’ combined response brief and cross appellants’
brief shall be due January 23, 2015;
      •     Appellant Equity’s combined reply brief and cross appellee’s response
brief shall be due February 23, 2015; and

      •     Cross Appellants Reynolds’ reply brief shall be due March 16, 2015.



                                     PER CURIAM




                                        2